DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit to Patent# 10579633 (Application# 15/691998) filed August 31, 2017 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-16, 18-20, 29-33, and 37 of U.S. Patent No. 10579633. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would recognize the claimed device as being the same device.  While the claim tree is distinct, the subject matter being claimed would be recognized by one of ordinary skill in the art as covering the same scope.  The .

Instant claim set

1. A system comprising processing circuitry to perform operations comprising: 
     receiving, from a calling software application, a query for a probabilistic filter that is stored on a first media; 
     obtaining, in response to receiving the query, cached segments of the probabilistic filter stored on a second media,      the cached segments being less than all of the probabilistic filter stored on the first media,    the probabilistic filter providing a set membership determination that is conclusive in a determination that an element is not in a set; 
     executing the query on the cached segments resulting in a partial query result; 
     initiating retrieval of remaining data of the probabilistic filter from the first media to the second media without intervention from the calling software application,






the initiating retrieval of remaining data of the probabilistic filter comprising identifying a stop condition of the probabilistic filter in the partial query result and abandoning the retrieval of the remaining data,


 the remaining data corresponding to the query and data that is not in the cached segments; and 


     returning to the calling software application the partial query results.


2. The system of claim 1, wherein receiving the query comprises receiving one or more segment identifiers that specify which segments of the probabilistic filter are pertinent to the query.

3. The system of claim 2, wherein the one or more segment identifiers are byte offsets in a file.

4. The system of claim 3, wherein the file comprises a key-value set file.


5. The system of claim 4, wherein the operations further comprise: 
     maintaining a data structure for a fetch group for pages of the key-value set file; and 
     retrieving pages in the fetch group for the key-value set file in response to a page fault on at least one page in the data structure.

6. The system of claim 1, wherein the partial query results comprise a listing of segment identifiers that are pertinent to the query and not in the cached segments.

7. The system of claim 1, wherein the probabilistic filter comprises at least one of a Bloom filter, a Counting Bloom filter, or a Cuckoo filter.




     receiving, from a calling software application, a query for a probabilistic filter that is stored on a first media, …
     obtaining, in response to receiving the query, cached segments of the probabilistic filter stored on a second media,     the cached segments being less than all of the probabilistic filter stored on the first media,     the probabilistic filter providing a set membership determination that is conclusive in a determination that an element is not in a set; 
     executing the query on the cached segments resulting in a partial query result,


 the partial query result comprising results for a subset of the test parameters performed on the cached segments; 

       initiating retrieval of remaining data of the probabilistic filter from the first media to the second media without intervention from the calling software application, 

the remaining data corresponding to the query and data that is not in the cached segments; and 
     returning to the calling software application the partial query results.

9. The method of claim 8, wherein receiving the query comprises receiving one or more segment identifiers                                        
             that specify which segments of the probabilistic filter are pertinent to the query.




11. The method of claim 10, wherein the file comprises a key-value set file.

12. The method of claim 11, further comprising: 
     maintaining a data structure for a fetch group for pages of the key-value set file; and 
     retrieving pages in the fetch group for the key-value set file in response to a page fault on at least one page in the data structure.

13. The method of claim 8, wherein the partial query results comprise a listing of segment identifiers that are pertinent to the query and not in the cached segments.

14. The method of claim 8, wherein the probabilistic filter comprises at least one of a Bloom filter, a Counting Bloom filter, or a Cuckoo filter.


15. A non-transitory machine readable storage medium comprising instructions, the instructions, when executed by processing circuitry, causing the processing circuitry to perform operations comprising: 
     receiving, from a calling software application, a query for a probabilistic filter that is stored on a first media, 

the query comprising a set of test parameters; 

       obtaining, in response to receiving the query, cached segments of the probabilistic filter stored on a second media, 

     executing the query on the cached segments resulting in a partial query result,



             the partial query result comprising results for a subset of the test parameters performed on the cached segments; 

        initiating retrieval of remaining data of the probabilistic filter from the first media to the second media without intervention from the calling software application,   the remaining data corresponding to the query and data that is not in the cached segments; and 
     returning to the calling software application the partial query results.

16. The machine readable medium of claim 15, wherein the cached segments have a uniform size.

17. The machine readable medium of claim 16, wherein the uniform size is a memory page size.

18. The machine readable medium of claim 17, wherein receiving the query comprises receiving one or more segment identifiers 
that specify which segments of 
                 the probabilistic filter are pertinent to the query, 

the one or more segment identifiers being page identifiers.

19. The machine readable medium of claim 18, wherein the one or more segment identifiers comprise memory addresses.

20. The machine readable medium of claim 15, wherein the partial query results comprise a listing of segment identifiers that are pertinent to the query and not in the cached segments.
Patent 10579633

1. A system for reducing probabilistic filter query latency, the system comprising processing circuitry to: 
     receive, from a calling software application, a query for a probabilistic filter that is stored on a first media,…
     obtain, in response to receiving the query, cached segments of the probabilistic filter stored on a second media, wherein the cached segments are less than all of the probabilistic filter stored on the first media, wherein the probabilistic filter provides a set membership determination that is conclusive in a determination that an element is not in a set; 
     execute the query on the cached segments resulting in a partial query result, …
     initiate retrieval of remaining data of the probabilistic filter from the first media to the second media without intervention from the calling software application, 

wherein the remaining data corresponds to the query and data that is not in the cached segments; and …

8. The system of claim 1, wherein, to initiate retrieval of remaining data of the probabilistic filter, the processing circuitry identifies a stop condition of the probabilistic filter in the partial query result and abandons the retrieval of the remaining data.  

7. The system of claim 1 , wherein the partial query results include a listing of segment identifiers that are pertinent to the query and not in the cached segments.  

1.   …return to the calling software application the partial query results.  

2. The system of claim 1, wherein, to receive the query, the processing circuitry receives segment identifiers, the segment identifiers specifying which segments, of all segments of the probabilistic filter, are pertinent to the query.  


3. The system of claim 2, wherein the segment identifiers are byte offsets in a file.  

4. The system of claim 3, wherein the file is a key-value set file.  


5. The system of claim 4, wherein the processing circuitry is further to: 
     maintain a fetch group data structure for pages of the key-value set file; and 

     retrieve pages in the fetch group for the key-value set file in response to a page fault on one page in the fetch group data structure.  

7. The system of claim 1 , wherein the partial query results include a listing of segment identifiers that are pertinent to the query and not in the cached segments.  

9. The system of claim 1, wherein the probabilistic filter is at least one of a Bloom filter, a Counting Bloom filter, or a Cuckoo filter.  

for reducing probabilistic filter query latency, the method comprising:
     receiving, from a calling software application, a query for a probabilistic filter that is stored on a first media; 
     obtaining, in response to receiving the query, cached segments of the probabilistic filter stored on a second media, wherein the cached segments are less than all of the probabilistic filter stored on the first media, wherein the probabilistic filter provides a set membership determination that is conclusive in a determination that an element is not in a set; 
     executing the query on the cached segments resulting in a partial query result; 

15. The method of claim 10, wherein 
…the partial query result includes results for a subset of the test parameters performed on the cached segments.  

1. ...initiating retrieval of remaining data of the probabilistic filter from the first media to the second media without intervention from the calling software application, 

…the remaining data corresponds to the query and data that is not in the cached segments; and 
     returning to the calling software application the partial query results.  

11. The method of claim 10, wherein receiving the query includes receiving segment identifiers, the segment identifiers specifying which segments, of all segments of the probabilistic filter, are pertinent to the query.  




13. The method of claim 12, wherein the file is a key-value set file.  

14. The method of claim 13, comprising: 
     maintaining a fetch group data structure for pages of the key-value set file; and 
     retrieving pages in the fetch group for the key-value set file in response to a page fault on one page in the fetch group data structure.  


16. The method of claim 15, wherein the partial query results include a listing of segment identifiers that are pertinent to the query and not in the cached segments.  

18. (Original) The method of claim 10, wherein the probabilistic filter is at least one of a Bloom filter, a Counting Bloom filter, or a Cuckoo filter.  

19. A non-transitory machine readable storage medium including instructions …, the instructions, when executed by processing circuitry, cause  the processing circuitry to perform operations comprising: 
     receiving, from a calling software application, a query for a probabilistic filter that is stored on a first media;…

33. The machine readable medium of claim 19, wherein the query includes a set of test parameters, …  

 1.    AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5Application Number: 15/691,998Dkt: 303.F95US1Filing Date: August 31, 2017Title: REDUCING PROBABILISTIC FILTER QUERY LATENCYobtaining, in response to receiving the query, cached segments of the probabilistic filter stored on a second media, …
wherein the cached segments are less than all of the probabilistic filter stored on the first media, wherein the probabilistic filter provides a set membership determination that is conclusive in a determination that an element is not in a set; 
     executing the query on the cached segments resulting in a partial query result; 

33. The machine readable medium of claim 19, ...the partial query result includes results for a subset of the test parameters performed on the cached segments.  

1. …initiating retrieval of remaining data of the probabilistic filter from the first media to the second media without intervention from the calling software application, wherein the remaining data corresponds to the query and data that is not in the cached segments; and 
     returning to the calling software application the partial query results.  

29. The machine readable medium of claim 19, wherein the segments have a uniform size.  

30. The machine readable medium of claim 29, wherein the uniform size is a memory page size.  

20. The machine readable medium of claim 19, wherein receiving the query includes receiving
 segment identifiers, the segment identifiers specifying which segments, of all segments of the probabilistic filter, are pertinent to the query.  
31. The machine readable medium of claim 30, wherein the segment identifiers are page identifiers.  

are memory addresses.  


37. The machine readable medium of claim 33, wherein the partial query results include a listing of segment identifiers that are pertinent to the query and not in the cached segments.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156